MEMORANDUM***
Krasimir Ihev Mihalev, a native and citizen of Bulgaria, petitions for review of the Board of Immigration Appeals’ denial of his applications for asylum, withholding of removal, and protection under the Convention Against Torture. We have jurisdiction pursuant to 8 U.S.C. § 1252, and we deny the petition.
The Immigration Judge (“IJ”) denied relief based on his conclusion that Mihalev’s testimony was not credible. The IJ reinforced his credibility determination by noting that Mihalev failed to present corroborative evidence in support of his claim. Where, as here, the BIA affirms and adopts the decision of the IJ, we review the decision of the IJ as if it were that of the BIA. Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003). We review the IJ’s adversé credibility determination for substantial evidence and will reverse only if the evidence compels the conclusion that Mihalev is credible. Id.
Substantial evidence supports the IJ’s adverse credibility finding, based on implausibilities related to Mihalev’s claims that he is Roma and actually suffered the mistreatment alleged. These issues “go to the heart” of Mihalev’s claims for relief. See Guo v. Ashcroft, 361 F.3d 1194, 1201 (9th Cir.2004).
“[I]f the trier of fact either does not believe the applicant or does not know what to believe, the applicant’s failure to corroborate his testimony can be fatal to his asylum application.” Sidhu v. INS, 220 F.3d 1085, 1090 (9th Cir.2000). Although evidence in Bulgaria may not be easily available, it was not improper for the IJ to expect Mihalev to providé corroborating evidence from sources in the United States. Chebchoub v. INS, 257 F.3d 1038, 1044-45 (9th Cir.2001); Sidhu, 220 F.3d at 1091-92.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.